Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00051-CV

                                      Norma GARZA,
                                         Appellant

                                              v.

                            SAN ANTONIO WATER SYSTEM,
                                     Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-12912
                      Honorable Solomon Casseb, III, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We ORDER that appellee San Antonio Water System recover its costs of this appeal from
appellant Norma Garza.

       SIGNED September 25, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice